Filed 9/17/20 Marriage of Sorrentini and Julia-Levy CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re Marriage of TRACIE                                             B292708
SORRENTINI and RAUL JULIA-
LEVY.                                                                (Los Angeles County
________________________________                                     Super. Ct. No. 17VEFL00014)
TRACIE SORRENTINI,

         Appellant,

         v.

RAUL JULIA-LEVY,

         Respondent.


     APPEAL from an order of the Superior Court of
Los Angeles County, Shirley K. Watkins, Judge. Affirmed.

      Widger & Widger, Thomas A. Widger and Michael Schultz
for Appellant.

     Law Offices of Stuart J. Faber and Stuart J. Faber for
Respondent.
             _______________________________________
                        INTRODUCTION
       After nearly six years of marriage, appellant Tracie
Sorrentini petitioned for dissolution of her marriage to
respondent Raul Julia-Levy.1 At the time, Raul was detained by
Immigration & Customs Enforcement at a facility in Irvine
pending possible deportation; Tracie’s attorney thus personally
served Raul with the moving divorce papers at the detention
facility.
       In her filings, Tracie represented to the court under penalty
of perjury that there are no community property assets to be
divided by the court, and that the parties’ Woodland Hills
residence, Paw Hills business, and Toyota Sienna vehicle are all
Tracie’s sole and separate property.
       After Raul was deported to Mexico, Tracie filed a request
for entry of default. She caused notice of the request to be served
on Raul at his “last known address,” which was her own home
address in Woodland Hills, where Raul resided prior to his
detention and deportation. Tracie then caused a default
judgment of dissolution to be entered against Raul.
       Some months after the default judgment of dissolution was
filed, Raul filed a motion requesting to set aside the default and
default judgment. Raul said he was never served with notice of
the default and default judgment, because Tracie served the
papers at her own home, despite knowing that Raul had been
deported to Mexico. He also claimed she made false
representations to the court about the character of the Woodland

1     “As is customary in family law cases, we refer to the parties
by their first names.” (Kuehn v. Kuehn (2000) 85 Cal. App. 4th
824, 828, fn. 2.)




                                 2
Hills home, the business, and the car; he claimed these assets
were acquired during marriage and the community has an
interest in them.
      The trial court granted Raul’s request to set aside the
default and default judgment, precipitating Tracie’s appeal before
us.
      For reasons explained below, we conclude the trial court
did not abuse its discretion in granting Raul’s set-aside motion.

      FACTUAL AND PROCEDURAL BACKGROUND
A.    Filing of the Dissolution of Marriage
       Tracie and Raul were married on October 6, 2011.
       They separated nearly six years later, on May 19, 2017,
when Raul was detained by federal agents pursuant to an order
for deportation to Mexico. He was held at a detention facility in
Irvine, California.
       On May 30, 2017, Tracie filed a petition for dissolution of
her marriage to Raul. In her petition, she stated under penalty of
perjury that there are no community property assets or debts to
be divided by the court. She requested that the court terminate
its ability to award spousal support to either party. And finally,
she requested that the court confirm as her separate property:
           1)    Real property located at 5770 Medina Road in
                 Woodland Hills, California (Woodland Hills
                 property);
           2)    Paws Hills, a business located at 30601 Canwood
                 Street in Agoura Hills, California; and
           3)    A 2016 Toyota Sienna vehicle.




                                3
       Later that same day, Tracie’s attorney Paul Spear (Spear)
personally served Raul with Tracie’s moving papers at the Irvine
detention facility.
       In the proof of service of summons, Spear stated under
penalty of perjury that he also served Raul with Tracie’s
1) declaration of disclosure; 2) schedule of assets and debts; and
3) income and expense declaration. The record on appeal does
not include these listed pleadings.
       Additionally, Tracie filed a declaration signed under
penalty of perjury that Spear had served Raul with Tracie’s
preliminary declaration of disclosure, income and expense
declaration, and “Schedule of Assets and Debts . . . or Community
and Separate Property Declarations . . . with appropriate
attachments, all tax returns filed by the party in the two
years . . . and all other required information under Family Code
section 2104.” Again, the record on appeal contains none but one
of the listed disclosure pleadings—Tracie’s separate property (SP)
declaration dated July 5, 2017, and filed July 10, 2017.2




2      It must be noted that while Spear alleged he served
Tracie’s separate property declaration on May 30, 2017, the one
provided in the record was dated and signed on July 5, 2017,
more than a month after the date it was allegedly served. Also
troubling is that it was signed under penalty of perjury by Spear
and not the actual should-be declarant Tracie. And finally,
Tracie failed to include any requisite supporting documentation
(grant deed, title documents, business ownership statements,
etc.) with her separate property declaration despite the express
instructions provided on page 4 of the form.




                                4
     In the SP declaration, Tracie listed the following as her
separate property:
         1)   The Woodland Hills property, acquired in 2010;
         2)   Household furniture, acquired in 2010; and
         3)   The Paw Hills Dog Kennel, acquired in 2014.
     Meanwhile, Raul remained an “inmate/undocumented
immigrant” at the Irvine detention facility until June 20, 2017,
when he was deported to Mexico.3
B.    Entry of Default Against Raul
       On July 10, 2017, Tracie filed a request to enter default. In
her request, she represented to the court that there are “no issues
of division of community property” and “no issues of . . .
spousal . . . support . . . subject to determination by the court.”
       Regarding service of Tracie’s request to enter default, the
Judicial Council form (FL-165) itself specifies the following two
options: 1) “No mailing is required because service was by
publication or posting and the address of respondent remains
unknown.” 2) “A copy of this Request to Enter Default . . . and an
envelope with sufficient postage, was provided to the court clerk,
with the envelope addressed as follows (address of the
respondent’s attorney or, if none, the respondent’s last known
address).” Tracie opted for the latter, and provided the court
clerk a copy of her request for default, with an envelope
addressed to the Woodland Hills property as the “last known
address” of Raul.


3     Tracie stated she had personal knowledge of Raul’s June 20
deportation as she had attended his immigration hearing the day
before, where the court ordered his deportation.




                                 5
       Default was entered by the court on the same day Tracie
filed her request.
C.    Default Judgment of Dissolution against Raul
       Tracie submitted to the court a proposed default judgment
for dissolution. In the judgment, she represented to the court
(again) that “[t]here are no community property assets” and “no
community debts.” She also listed the Woodland Hills property,
the Paw Hills business, a 2016 Toyota Sienna, and miscellaneous
furniture as her separate property assets.
       On September 19, 2017, the default judgment of dissolution
was filed and notice of its entry was mailed to Raul at the
Woodland Hills property. The parties’ marital status was
deemed terminated as of December 1, 2017.
D.    Raul’s Request to Set Aside the Default and Default
      Judgment
      Three months later, in March 2018, Raul filed a
substitution of attorney with the court, stating he obtained legal
representation.
      On April 19, 2018, Raul filed a request for order (RFO) to
set aside the default and portions of the default judgment. He
stated: “As [an] inmate/undocumented immigrant, I did not have
the ability to respond to the divorce papers or hire legal counsel.”
Tracie “never informed the court that her husband was in . . . jail.
As a result, the court did not know about my inability to proceed
due to my incarceration.”
      He also argued that Tracie’s representation to the court
that there were no issues of spousal support or division of
community property was false. He contended he is entitled to
one-half of the Woodland Hills property, the Paw Hills business,




                                 6
and the 2016 Toyota Sienna vehicle, all of which, he argued, were
acquired during marriage and are “presumed to be community
property [per] Family Code §760.” Raul contends he “would
materially benefit from setting aside portions of the judgment
regarding division of property because the court is required to
divide the community assets and debts equally [per] Family Code
§ 2550.”
       In support, Raul provided a Chicago Title Property Profile
of the Woodland Hills property, which listed the date of the most
recent transfer as December 8, 2014—during marriage—to
Tracie. The mortgage on the property was in Tracie’s name and
the deed of trust for same was recorded on May 1, 2015. He
provided copies of grant deeds as well as a real property tax
assessor record to that effect.
       As for the business Paw Hills, Raul provided a California
Business Search print-out which stated the business’s
registration date as July 7, 2014—during marriage—and listed
Tracie as its agent for service of process.
       And lastly, also as part of his RFO, Raul requested that
Tracie be ordered to transfer possession of three dogs—which he
claims were all purchased and/or adopted during marriage—to a
family friend, pending his ability to assume physical custody of
the dogs when he returns from Mexico.
E.   Tracie’s Opposition to Raul’s Request to Set Aside
      On July 3, 2018, Tracie filed her responsive declaration
opposing Raul’s RFO. She stated: “I have personally emailed or
attached via text message every document sent [to] my house in




                                7
[Raul]’s name.”4 She provided a screenshot of a text message
exchange with Raul dated August 20, 2017, where Raul
acknowledged he received part of the request for entry of default.5
She believed Raul was “misleading the court” by making it seem
as though “he did not have the ability to respond” to her petition,
when he was in fact “not incarcerated and was comfortably
residing with relatives in Mexico.”
       Tracie said she had requested Raul’s current address from
him, but that he refused. In support, she provided a copy of an
e-mail Raul sent her just a few weeks prior, dated June 10, 2018,
where he said: “You made a huge mistake by . . . set me up with
immigration, you tried to have me killed in [M]exico[,] this is
[why] I never give you my address you asked me 100,000 times
and I never give it to you, now you have to face a criminal law suit
for intent of murder . . . I promise you you’ll make it to the front
page of TMZ and many other outlets.” (Italics added.)
       As for the Woodland Hills property, Tracie said she
purchased it in 2009, two years before her marriage to Raul, “free
and clear of any liens entirely with funds gifted . . . by her
grandfather.”


4     In support, Tracie provided an email print-out she had sent
Raul on August 20, 2017, with four attachments titled
“Scan_20170820” (the attachments themselves were not
provided), to which Raul replied “That doesn’t mean anything”
and “I’m coming home soon.”
5      The text message screenshot Tracie provides shows Raul
acknowledging receipt of only the second page of the request for
default, which contains information regarding the memorandum
of costs and declaration of nonmilitary status alone.




                                 8
       As for Paw Hills, she explained the source of the funds used
to acquire the business derived from separate property sources—
she refinanced the Woodland Hills property to take out a
mortgage for $500,000 and received a $500,000 separate property
gift from her grandfather. According to Tracie, Raul “never
worked there” and would “[o]n occasion . . . show[] up at the
facility and [take] pictures and videos for his social media
websites and claimed it was his company, knowing he actually
had no interest at all.”
       Most significantly, Tracie brought to the court’s attention
(for the first time in the family law proceedings) that she and Raul
had “voluntarily signed a premarital agreement addressing all of
[their] potential marital property issues” on August 5, 2011—two
months before they married. She provided the court with a copy
of the 16-page-long premarital agreement (PMA), which she
alleged establishes that the Woodland Hills property and Paw
Hills are her separate property assets.
       And as for the three dogs, Tracie argued Raul does not have
“an ownership interest” in the dogs, as they are the property of
Paw Hills. She contends “[e]ven if [he] had an ownership
interest, California Abandonment Law” applies, as it “has been
more than one year since [Raul] has seen any of the animals.”
F.    Raul’s Reply Declaration in Support of his RFO
      On July 11, 2018, Raul filed his reply declaration. He
denied signing the PMA and stated, “The signature is not mine.
I would never sign a document waiving my interest in the marital
property.” He provided the court with a certified letter from the
notary public who had allegedly notarized their PMA. The
notary certified the PMA is “a forgery” and Raul and Tracie “had
never appeared before [him] to request the certification of the




                                 9
aforementioned document.” Raul posed the question, “If this
document existed, why did [Tracie not] mention it in her Petition
for Dissolution or Default Judgment”? He stated he “should have
the opportunity to prove that the premarital agreement is
fraudulent.”
        Raul explained it is no secret he is “the son of the famous
actor, Raul Julia” and he himself is “a well-known celebrity and
public figure in Mexico.” He asserted Tracie should have served
him in Mexico, as his “whereabouts was never a secret.” He also
included as an exhibit a copy of an article from
www.vanguardia.com that discussed (in Spanish) how Raul, an
actor and animal rights activist, was invited to join the next
president-elect’s team in the area of protection of endangered
species.
        He brought to the court’s attention two additional issues
arising from Tracie’s alleged service of documents via text and/or
e-mail: 1) Tracie is not allowed to serve Raul with any pleadings
herself as she is a party to the case; and 2) Raul never agreed to
accept service by text or e-mail, which he contends are not
reliable and can easily be altered.
        Lastly, Raul repeated to the court his understanding that
“[i]t is undisputed that all assets acquired during the marriage . .
. is community property.” He explained that during their
marriage, he assisted Tracie in the “management and operations”
of Paw Hills and would “regularly mention it on social media for
[his] followers.” He provided what purports to be text messages
from Tracie, telling him he “need[s] to sign the papers saying that
you don’t own anything in the marriage.”




                                10
G.    Hearing and Ruling
       The hearing on Raul’s RFO took place on July 18, 2018.
The court stated it “read and considered the papers” and that its
“tentative ruling is to [set] aside the default and default
judgment and to order that the three dogs . . . be held and not
sold . . . pending determination of who owns those animals.” The
court said the “basis for [its] decision is numerous” and engaged
in a lengthy back-and-forth discussion with the parties and
counsel. We provide the relevant portions below.
       Ineffective Notice
       The court found Tracie did not provide proper notice to
Raul with respect to the entry of default and default judgment
against him. The court explained its reasoning: “[M]y decision is
based upon the fact that despite knowing . . . Levy was no longer
living in the home, because he had been . . . deported,” Tracie
sent the notice of entry of default to him “at the home address
knowing that he wasn’t there.” (Italics added.) The court
similarly found Tracie sent the notice of entry of judgment to the
Woodland Hills address “knowing that he wasn’t living there
anymore and he had been deported to Mexico” (italics added); the
court believed that “defeats the purpose of giving people an
opportunity to participate in the case on the merits.”
       The court further explained that the “goal of giving a notice
of entry of default . . . is to give people notice and put them on
alert saying, hey, you know, this is happening, if you don’t want
judgment to be entered, you need to participate in the
case. . . . [G]iving notice of entry of judgment starts the clock
running for them to come in and ask for a judgment to be set
aside.” The court told Tracie that she sent the notice to her own
home and thus, she “had control over the notice.” The court told




                                11
Tracie and her counsel Spear “[t]here are options available under
the law for giving notice to people if you actually do not know
their address. And there is statutory remedies that are available
for that.” But given how things transpired, the court “cannot
countenance [the] default” when Tracie “intentionally gave notice
to addresses that she knew he was not at.”
      The court found “entry of default and the entry of judgment
cannot be effective under those circumstances.”
       Failure to Disclose PMA and Community Property Assets
       Next, the court expressed concern that Tracie brought to its
attention a purported PMA “for the first time” in her opposition
to Raul’s RFO, and had “not disclosed to the court as part of the
original proceedings.” The court said it “question[ed] the
motivations of [Tracie] in not disclosing that information to the
court.” It also stated Tracie should have disclosed the PMA
during the default proceedings “as a way of defending the issue of
who has ownership of the puppies.”
       Tracie told the court she didn’t raise the PMA earlier
because it was “not necessary” and because “it is clear that all
these properties are her separate properties.” The court,
however, disagreed with Tracie, and stated “[t]hat doesn’t
necessarily mean that the community doesn’t have an interest in
some of these properties, which were not disclosed to the court in
her property declarations.” The court also found issue with the
fact that Tracie had not completed a community property (CP)
declaration “indicating that there was no community property.”
       The court noted there are “issues concerning community
property, which were not brought to the court at the time the
default judgment was entered and so the court didn’t have an
opportunity to make any rulings concerning that before judgment




                                12
was entered.” The court expressed how California law and policy
favor trial on the merits and “certainly does not favor defaults
taken in secret or judgments entered in secret, which is kind of
how I see it because notice wasn’t given to him.”
      As for Paw Hills, the court believed the business “may or
may not be community property” and that it “needs to hear
evidence on that”, as the business “was run during the
community.” The court similarly ordered Tracie not to sell or
transfer ownership of the three dogs “pending determination of
who actually has ownership interest of those dogs” and “whether
or not these dogs are part of [the] business.”
      Thus, the default and default judgment were both set aside,
and Raul was given 30 days to file a response.
      This appeal followed.

                           DISCUSSION
       Tracie contends the trial court erred when it granted Raul’s
RFO to set aside the default and default judgment.
       As Raul filed his RFO to set aside on April 19, 2018, more
than six months after the entry of default judgment, Tracie
argues Code of Civil Procedure section 473, subdivision (b) does
not authorize set-aside relief. We do not dispute that.
       Tracie argues the default and default judgment in this
matter “could only have been vacated on one of the grounds and
within the time limits specified in Family Code section 2122”6
and that the trial court did not make “any findings of fact” nor
“disclose any consideration of the weighing of any evidence” in its
ruling. We disagree and affirm the set-aside order.

6     All further statutory designations are to the Family Code
unless otherwise stated.




                                13
A.    Applicable Law
       “California has a strong policy of ensuring the division of
community . . . property in the dissolution of a marriage” and
“providing for fair and sufficient . . . spousal support awards.”
(§ 2120, subd. (a).) But “[t]hese policy goals can only be
implemented with full disclosure of community . . . and separate
assets, liabilities, income, and expenses . . . .” (Ibid.) In
situations where the division of property “is inequitable when
made due to the nondisclosure or other misconduct of one of the
parties” (id., subd. (b)), the court must balance the “public policy
of assuring finality of judgments . . . against the public interest in
ensuring proper division of marital property . . . and in deterring
misconduct.” (Id., subd. (c)).
       After the six-month time limit to set aside under Code of
Civil Procedure section 473, subdivision (b) has run, the court is
authorized to “relieve a spouse from a judgment . . . adjudicating
support or division of property” (§ 2121, subd. (a)), pursuant to
chapter 10 of the Family Code (§§ 2120–2129). Section 2122
governs the “grounds and time limits” for a motion to set aside a
judgment of dissolution or any part thereof. It sets forth six
grounds to set aside: actual fraud, perjury, duress, mental
incapacity, mistake, and the failure to fully and accurately
disclose assets. (§ 2122.)
       For our purposes, the following are grounds to set aside:
1) actual fraud “where the defrauded party was kept in ignorance
or in some other manner was fraudulently prevented from fully
participating in the proceeding”; 2) perjury “in the preliminary or
final declaration of disclosure . . . or in the current income and
expense statement”; and 3) failure to comply with “disclosure




                                 14
requirements” commencing with section 2100.7 (§ 2122, subds.
(a), (b) & (f).)
       With respect to these disclosure requirements, each party
is required to serve a preliminary disclosure “executed under
penalty of perjury.” (§ 2104, subd. (a).) The Family Code
mandates that the parties’ preliminary disclosures include 1) the
identity of all assets and liabilities for which the declarant may
have an interest, and 2) the declarant’s percentage of ownership
in each asset and percentage of obligation for each liability. (Id.,
subd. (c).) The commission of perjury on the preliminary
disclosure may thus be “grounds for setting aside the judgment,
or any part or parts thereof” pursuant to section 2120 et seq. “in
addition to any and all other remedies, civil or criminal, that
otherwise are available under law for the commission of perjury.
The preliminary declaration of disclosure shall include all tax
returns filed by the declarant within the two years prior to the
date that the party served the declaration.” (Id., subd. (a).)
       The motion to set aside must be filed within one year after
the date on which the complaining party discovered or should
have discovered the fraud, perjury, or failure to comply with
disclosure requirements. (§ 2122, subds. (a), (b) & (f).)
       Before granting set aside relief, the court “shall find that
the facts alleged as the grounds for relief materially affected the

7     As codified in section 2100 et seq., California law recognizes
“the vital importance of ‘full and accurate disclosure of all assets
and liabilities’ at the ‘early stages’ of a marital dissolution
proceeding to ensure fair and sufficient . . . spousal support
awards and to achieve a proper division of community and quasi-
community assets and liabilities.” (Lappe v. Superior Court
(2014) 232 Cal. App. 4th 774, 780.)




                                 15
original outcome and that the moving party would materially
benefit from the granting of the relief.” (§ 2121, subd. (b).) When
ruling on a motion to set aside, the court “shall set aside only
those provisions materially affected by the circumstances leading
to the court’s decision to grant relief”, and the court “has
discretion to set aside the entire judgment, if necessary, for
equitable considerations.”8 (§ 2125.)
B.    Standard of Review
      We review the trial court’s order granting Raul’s request to
set aside for abuse of discretion. (In re Marriage of Rosevear
(1998) 65 Cal. App. 4th 673, 682–683; In re Marriage of Varner
(1997) 55 Cal. App. 4th 128, 138.) “ ‘A trial court’s exercise of
discretion will not be disturbed on appeal unless, as a matter of
law, an abuse of discretion is shown—i.e.,—where, considering all
the relevant circumstances, the court has “exceeded the bounds of
reason” or it can “fairly be said” that no judge would reasonably
make the same order under the same circumstances.’ ” (In re
Marriage of Smith (1990) 225 Cal. App. 3d 469, 480.) “ ‘So long as
the court exercised its discretion along legal lines, its decision
will not be reversed on appeal if there is substantial evidence to
support it.’ ” (Ibid.)
C.    The Trial Court Did Not Err in Granting Raul’s RFO to Set
      Aside the Default and Default Judgment.
      Tracie urges us to reverse the court’s order setting aside
the default and default judgment. She believes Raul failed to
establish statutory grounds for set-aside relief, and that the court

8     Nothing in chapter 10 of the Family Code is “intended to
restrict a family law court from acting as a court of equity.”
(§ 2128, subd. (c).)




                                16
failed to make “any findings of fact,” or to “disclose any
consideration of the weighing of any evidence.” More specifically,
Tracie argues the court did not make the findings required under
section 2121, subdivision (b). We could not disagree more.
       Here, the trial court exercised its discretion to set aside the
default judgment and default due to the manifest injustice which
would result if the default and default judgment were allowed to
stand. We agree with the trial court that there were issues of
concern as to the way Tracie served notice of the default, as well
as the inaccurate and misleading representations made in her
preliminary disclosures.
       We address them as follows.
      1) Ineffective and/or Insufficient Notice of Entry of Default
      In her responsive declaration opposing Raul’s request,
Tracie stated she attended Raul’s immigration hearing and had
personal knowledge he was to be deported the next day—on
June 20, 2017. Thus, we find two issues with Tracie listing in her
July 10, 2017 request for entry of default the address of the
Woodland Hills property as the “last known address” for Raul.
      First, Tracie’s last known address of Raul was clearly the
Irvine detention center, causing her counsel to travel there and
personally serve him with her moving divorce papers; so, if
anything, she should have provided that address in an attempt to
be truthful to the court. But that is not what Tracie did.
      Second, Judicial Council form FL-165 provides the party
requesting default with another option of serving notice of her
request for default on Raul: “No mailing is required because
service was by publication or posting and the address of
respondent remains unknown.” It is true Tracie did not initiate
the divorce case by publication or posting, as she knew his




                                 17
location at the Irvine facility at that point in time. But after
reading that option, and it quite clearly states “the address of
respondent remains unknown,” Tracie or, at the very least, her
counsel Spear, should have done due diligence in attempting to
properly serve and give notice of Tracie’s request for entry of
default by publication or posting. At the very minimum, Tracie
and her counsel should have brought this to the attention of the
court. What they should not have done is declare under penalty
of perjury that they properly served him with notice at the “last
known address” and proceed to file a default judgment against
him.
       Tracie alleged she did not know Raul’s address in Mexico,
and tried to electronically serve documents on him instead. But
we see no evidence in the record that supports the notion that
Tracie and her counsel diligently tried to locate his address or
actually attempt proper service of the entry of default. One
party’s failure to provide a current address does not remove the
other party’s responsibility and duty to effectuate valid service of
pleadings, nor does it absolve Tracie’s decision to provide her own
home address as Raul’s last known address.
       Most interesting and worth noting is the following. The
PMA Tracie herself submitted to the court states that Raul was
“residing in León Guanajuato, Mexico” when, in August 2011, he
allegedly signed it. Additionally, the public notary’s certified
letter of July 3, 2018 (stating he has never met Tracie nor Raul in
connection with the PMA) provides Raul’s current address as 113
Jardín Escocés Street “in the city of León, Guanajuato, Mexico.”
Thus, it appears Raul returned to the city he resided in prior to
his marriage to Tracie. Why didn’t Tracie attempt to serve Raul
by publication or posting (per Code of Civil Procedure section




                                18
415.50) in León, Guanajuato, Mexico, the place she knew he was
residing when he allegedly signed the PMA she presented to the
court?
       Another valid option for Tracie and her counsel was to do
some light searching/investigating about Raul’s location in León,
Guanajuato, Mexico to ascertain his address and have him served
there. Raul argues he is a celebrity figure in Mexico and that his
location was never “a secret.” Tracie herself noted in her
responsive pleadings to the RFO that Raul “was comfortably
residing with relatives in Mexico.” The record includes sufficient
evidence of Raul’s celebrity status, including statements in his
declaration that he is “a well-known celebrity and public figure in
Mexico” and a copy of an article discussing his invitation to join
the next president-elect’s team in the area of protection of
endangered species. Thus, it should not have been difficult to
attempt to locate him in León, Guanajuato, Mexico for purposes
of effectuating proper service of her request for entry of default.
       We find Tracie’s misrepresentation that she served Raul at
his “last known address” qualifies as actual fraud within the
meaning of section 2122, subdivision (a) (i.e., the defrauded party
was “kept in ignorance” or in some manner was “fraudulently
prevented from fully participating in the proceeding”). Civil Code
section 1572, subdivisions 1 and 3, define “actual fraud” to
include “[t]he suggestion, as a fact, of that which is not true, by
one who does not believe it to be true” and “[t]he suppression of
that which is true, by one having knowledge or belief of the fact.”
       The underlying court found as much as well, when it
stated: “[D]espite knowing . . . Levy was no longer living in the
home, because he had been . . . deported,” Tracie sent the notice
of entry of default and default judgment to him “at the home




                                19
address knowing that he wasn’t there” and “had been deported to
Mexico.” (Italics added.) The court rightfully believed that
“defeats the purpose of giving people [i.e., Raul] an opportunity to
participate in the case on the merits,” especially as Tracie “had
control over the notice” she sent to her own home. The court
provided, in detail, its reasoning about the importance of giving
notice of entry of default, and that it “cannot countenance [the]
default” given the manner in which things transpired.9
      Thus, the record shows the court made the findings
required per section 2121, subdivision (b). The court found the
alleged facts surrounding Tracie’s fraudulent representation of
serving Raul with the default notice at his “last known address”
affected the original outcome; it did not put him on alert that “if
you don’t want judgment to be entered, you need to participate in
the case.” As Raul is now allowed to file a response and to
participate in the proceedings, he is now afforded the
“opportunity to participate in the case on the merits.”
      2) Failure to Disclose PMA and Community Property
         Assets
     The PMA provides: “[I]t is the express intention of Tracie
and Raul that the following provisions shall prevail in the event

9     The court’s finding that Tracie’s mailing of the request for
entry of default to her own home address was improper
additionally means the default may be void for lack of proper
service, and the default judgment may be void on the face of the
record when it appears the trial court had no power to enter the
default and default judgment thereafter. (Heidary v. Yadollahi
(2002) 99 Cal. App. 4th 857, 862; Yeung v. Soos (2004)
119 Cal. App. 4th 576, 582; Olvera v. Olvera (1991) 232 Cal. App. 3d
32, 41.)




                                20
of a dissolution.” However, in the original proceedings, Tracie did
not inform the court of the existence of a PMA signed by the
parties—which, if found valid, would have controlled the
characterization and division of the parties’ assets and debts, as
well as any spousal support terms, in the proposed default
judgment of dissolution she submitted to the court. Instead, it
appears Tracie and Spear usurped the fact-finding and
adjudicative roles of the court, and made their own decision that
it was “not necessary” because “it is clear that all these properties
are her separate properties.” This does not amount to a “full and
accurate disclosure” required by section 2100, subdivision (c).
       Similarly, while assets acquired during marriage are
presumed to be community property per section 760, and
evidence is to be introduced by the parties at a “prove-up”
hearing to establish, by tracing or other means, the separate
property character of an asset, Tracie and her counsel once more
usurped the judicial role of the court and made their own
determinations as to the characterization of the Woodland Hills
property and Paw Hills business. A spouse’s decision not to
disclose the existence of a community asset, as occurred in the
present case, constitutes a basis for setting aside a judgment
under section 2122, subdivision (f) as well.
       Further, we note Tracie failed to include all of her
preliminary disclosure pleadings as part of the record on
appeal.10 While the declaration about service of her preliminary
disclosures states she served Raul with a “Preliminary

10    Failure to provide an adequate record requires that the
issue be resolved against the appellant. (Maria P. v. Riles (1987)
43 Cal. 3d 1281, 1295; see Oliveira v. Kiesler (2012)
206 Cal. App. 4th 1349, 1362.)




                                 21
Declaration of Disclosure (form FL-140), current Income and
Expense Declaration (form FL-150), completed Schedule of Assets
and Debts (from FL-142) or Community and Separate Property
Declarations (form FL-160) with appropriate attachments, all tax
returns filed by the party in the two years . . . and all other
required information under Family Code section 2104” (some
italics omitted), the record contains only one of the required
preliminary disclosure documents: a SP declaration signed under
penalty of perjury by Spear and not the should-be declarant
Tracie. (See § 2104, subd. (a).)
       Tracie represented to the court in her declaration about
serving the preliminary disclosures that she served Raul with
both “Community and Separate Property Declarations”, while it
is undisputed that she only served him with the SP declaration.
That constitutes fraud.
       Additionally, Spear stated under penalty of perjury that
Tracie’s disclosure included the “appropriate attachments, all tax
returns filed by the party in the two years . . . and all other
required information under Family Code section 2104,” but there
are no attachments to the SP declaration in the record. In fact,
page 4 of the SP declaration itself provides express instructions
that “[c]opies of the following documents must be attached and
served on the other party”, including “deeds with legal
descriptions and the latest lender’s statement” for real estate,
“the most current K-1 and Schedule C” for business interests, etc.
Tracie’s SP disclosure does not contain a single attachment in
support, despite her declaration stating the opposite. This
constitutes fraud as well.
       In sum, the record provides the requisites to the relief
afforded under the Family Code, as “the facts alleged as the




                               22
grounds for relief materially affected the original outcome” and
“the moving party would materially benefit from the granting of
the relief.” (§ 2121, subd. (b).) Based on the findings made
during the July 18, 2018 hearing, it appears the underlying court
similarly agreed that set-aside relief was warranted.
       The trial court was perplexed as to why Tracie had “not
disclosed to the court as part of the original proceedings” the
purported PMA and “question[ed] the motivations . . . in not
disclosing that information.” The trial court similarly found issue
with the fact that Tracie had not completed a CP declaration,
especially because there were “issues concerning community
property, which were not brought to the court at the time the
default judgment was entered and so the court didn’t have an
opportunity to make any rulings concerning that before judgment
was entered.” (Italics added.) The trial court told Tracie
regardless of whether an asset is her separate property, “[t]hat
doesn’t necessarily mean that the community doesn’t have an
interest in some of these properties, which were not disclosed to
the court in her property declarations.” (Italics added.) To that
effect, it found the Paw Hills business “may or may not be
community property” and that it “needs to hear evidence on that,”
since the business “was run during the community.”
       The findings of the court illustrate it agreed with Raul that
Tracie’s and her counsel’s fraudulent acts (as specified)
constituted grounds for set-aside relief, as “issues concerning
community property . . . were not brought to the court” in the
original proceeding and “were not disclosed to the court in her
property declarations.” This affected Raul, as the court “didn’t
have an opportunity to make any rulings concerning [issues of
community property] before judgment was entered.”




                                23
      We find no abuse of discretion by the trial court in granting
Raul’s motion.

                          DISPOSITION
      The trial court’s July 8, 2018 order is affirmed. Respondent
Raul Julia-Levy is awarded costs on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




             BIGELOW, P. J.




             WILEY, J.




                                24